DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending in this Application. 
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  References not previously cited, if applicable, are found in an attached PTO-892 for this Office Action.
A reply to the Applicants' arguments is presented after addressing the Claims.

Claim Rejections - 35 USC § 112
Claim 1-30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “desired portion” in Claim 1is a relative term which renders the claim indefinite.  The term “desired” is a subjective term and its meaning is subject to varying the portion desired.  The term desired portion is not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   Dependent claims 2-30 do not cure this deficiency and so are rejected along with claim 1. 
Appropriate action is required. 
To further prosecution, the term desired portion, is considered as any amount that is removed during a purification process.    Suggestion:  Remove the word “desired”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 30 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by  Keshavarz et al. [Keshavarz] (US 2010/0143781).
Keshavarz discloses: A method of making a purified electrolyte solution (Keshavarz Abstract), the method comprising:
providing an electrolyte solution having a precipitation valence and containing at least one impurity that precipitates out of the electrolyte solution when the valence of the electrolyte solution is at or below the precipitation valence (Keshavarz [0023], [0026]); 
reducing the electrolyte solution to a valence below the precipitation valence, where precipitation occurs for precipitating metals with inherent metal valances, so as to cause the at least one impurity to precipitate out of the electrolyte solution as a precipitate (Keshavarz [0023]); and removing, by filtration, a desired portion of the 
Regarding Claim 30, Keshavarz discloses the limitations set forth above. 
The filtering of the electrolyte solution to remove impurities is implicitly a passive separating of the portion of precipitate wherefore the precipitate implicitly passively separates itself from a solution as the filter collects the precipitate.  

Claim Rejections - 35 USC § 103
Claims 1-8, 12-17, 19-24, 26, 28, and 30 are rejected under 35 U.S.C. 103 as being obvious over Samad et al. (WO 95/12219) in view of Keshavarz et al. [Keshavarz] (US 2010/0143781).
As to Claims 1, 2, and 30
Samad discloses a method of making a purified electrolyte solution (Samad process of preparing stabilized electrolytes--page 121 line 26 to page 22, line 29; Figures 21 and 20a) with vanadium based electrolyte solution.
Samad’s Figure 21 process discloses that Vanadium 2.0 (Samad notation V(II) Figure 2) is made and returned to recycling tank after being processed from V2O5 (Top, horizontal stream of apparatus).  The vanadium based electrolyte process thus produces a reducing of the electrolyte solution that includes reduction the vanadium-based electrolyte solution to a valence of less than Vanadium 3.0 {V(III)}.
Although Samad discloses the electrolyte solution is for a redox solution with various redox couples such as with all vanadium or iron and chromium redox ion couples (Samad page 6-7 bridging paragraph), and that ions in the solution are to be 
On the other hand, Keshavarz discloses: A method of making a purified electrolyte solution (Keshavarz Abstract, [0003]), the method, exemplified using an iron and chromium redox couple (Keshavarz [0009]), comprising:
providing an electrolyte solution having a precipitation valence and containing at least one impurity that precipitates out of the electrolyte solution when the valence of the electrolyte solution is at or below the precipitation valence (Keshavarz [0023]); 
reducing the electrolyte solution to a valence below the precipitation valence, where precipitation occurs for precipitating metals with inherent metal valances, so as to cause the at least one impurity to precipitate out of the electrolyte solution as a precipitate (Keshavarz [0023], [0026]); and removing, by filtration, a desired portion of the precipitate from the electrolyte solution so as to make the purified electrolyte solution (Keshavarz [0026]).  Wherefore the filtering of the electrolyte solution to remove impurities is implicitly a passive separating of the portion of precipitate wherefore the precipitate implicitly passively separates itself from a solution as the filter collects the precipitate.  
Because Samad discloses the process for vanadium ions are also for chromium and iron ions (Keshavarz), it would have been obvious to one of ordinary skill in the art at the time of the invention filing to have treated a vanadium solution of Samad in the 
Regarding Claims 3, and 4, modified Samad discloses the limitations set forth above. Samad’s Figure 21 process discloses that V2.0 {V(II)} is made and returned to recycling tank after being processed from V2O5 (Top, horizontal stream of apparatus).  Wherefore such  vanadium based electrolyte process thus produces a reducing of the electrolyte solution that includes reduction the vanadium-based electrolyte solution to a valence of less than 3.0 (VIII).
Regarding Claims 5-6, modified Samad discloses the limitations set forth above. 
In accord with the instant Specification, where a hybrid cell is to be comprised of one half cell with a VRB electrolyte while the other half cell uses and Non-VRB reductant (instant Specification [0017]), because one of the Samad half cells comprise a reducing gas electrode in the electrolyte that is a Non-VRB reductant and where such electrode is of a reducing gas electrode and is of hydrogen containing gas or of hydrogen (page 13 lines 22-35 and page 14 lines 32-34), the Samad process is performed using a hybrid electrochemical cell.  
Regarding Claim 7, modified Samad discloses the limitations set forth above. 
The oxidizing of electrolyte occurs with an oxidizing gas electrode to make pentavalent vanadium 5.0 {(V)} from vanadium 4.0 {(IV)} that occurs in an operation with oxygen gas (page 13 first paragraph and page 124, lines 14-28); the oxidizing gas producing the desired vanadium +5 upon oxidation because such processing necessarily occurs with production of a vanadium +5 solutions.
Regarding Claim 8, modified Samad discloses the limitations set forth above. 
The Samad apparatus (Abstract) is disclosed as  generating electricity after a battery has been prepared, charged, or recharged in a manner to necessarily precipitate non-vanadium material, provides a battery with purified or filtered solution in one battery compartment while also reducing at least one version of vanadium oxide, and thus provides the oxidizing of a desired valence of 4.0-5.0 {V(IV) to V(V)} in a process to enable the vanadium battery to provide electricity as expressed by Samad’s equations sequence (page 120-121 bridging paragraph); a desired valence considered as being within a valence of 4.0 to 5.0 {V(IV) to V(V)} valence range to enable producing electricity or to recharge the battery electrolyte.

Regarding Claim 12, modified Samad discloses the limitations set forth above. 
Although not specifically indicated by Samad, the Samad battery operation process of Figure 23 (see description page 117, line 19 and according to pages118 and 120-121) operates as in a manner of Samad Figure 3, the following applies:  Upon discharging, the purified, previously charged anode V(II) would be expected to reach to V3.0 {V(III)} upon discharging while the charging of oxygen into the catholyte would be expected, upon charging, charge a valence solution of V4.0 to V5.0 {V(IV) to V(V)}—the anolyte and catholyte thus having different vanadium oxidation state solutions as would be expected by one of ordinary skill in the art as suggested by the reaction relationships for cathode and anode, electrolyte plurality, of the flow battery (pages 120-121). Thus, the Samad process oxidizes the purified electrolyte solution to each of two valences so as to create a plurality of purified valence-adjusted electrolyte solutions of differing valence.
Regarding Claim 13, modified Samad discloses the limitations set forth above. 
Upon charging the Samad battery after discharging, the stored battery material is placed in concentrations shown in Samad’s Figure 3; comprised of V 2.0, V 3.0; V 4.0 and V 5.0 {V(II), V(III); V(IV) and V(V)}.  When fully discharged, the ion states of the solutions being V3.0 and V4.0 {V(III), and V(IV)}.  When the battery is charged or discharged either the battery would be expected to change it valence from 2-3 or 3 to 2 as shown in Samad’s Figure 3.  As such, the battery would be expected, during operation, to change from fully charged to fully discharged, or during recharging from discharged to fully charged.  In such a case, the two electrolyte portions would be expected to have eventually have a cell electrolyte ratio, of less than 1:1 with a greater amount of 2.0 is present and an amount of 4.0 valence—being greater than an amount of 3.5 valence-- being present, eventually going to about the 4.5 valence during discharging when about half discharged.
Regarding Claim 14, modified Samad discloses the limitations set forth above. 
Although Samad does not disclose amounts of valences of the second portion of a valence of 2.5 be reached from oxidation of a second portion with less than 2.5 valence during discharge; and does not disclose when another portion goes from an amount of greater than 3.5--or 4.0--valence develops to about a 4.5 in an electrolyte first portion when charging from 4.0 to 5.0 valence; the purified electrolyte would be expected to be achieved as the battery is discharged such that a valence of about 2.5 is eventually achieved  when being initially charged from a valence of less than 2.5—or to a 2.0 fully charged valence (Samad page 121 lines 9-18 and Figures 2-3).

Regarding Claims 15, 16, and 17, modified Samad discloses the limitations set forth above. 
In accord with the instant Specification, where a hybrid cell is to be comprised of one half cell with a VRB electrolyte while the other half cell uses and Non-VRB reductant (instant Specification [0017]), because one of the Samad half cells comprise a reducing gas electrode in the electrolyte that is a Non-VRB reductant and where such electrode is of a reducing gas electrode and is of hydrogen containing gas or of hydrogen (page 13 lines 22-35 and page 14 lines 32-34), the Samad process (Samad Figure 3) is thus performed using a hybrid electrochemical cell.
As hydrogen gas is implicitly formed of protons, the Samad purified electrolyte hydrogen thus gas utilizes the formation of hydrogen gas from protons.  

Regarding Claims 19-20, modified Samad discloses the limitations set forth above. 
Because the Samad employs the same basic electrolyte solution on both negative and positive sides are made of vanadium based electrolyte solution with only process to differentiate different valences of negative and positive side vanadium ions (Samad page 115 lines 25-33, and Figure 3), in accord with the instant Specification’s definition of an "electrolyte-only electrochemical cell[s]" (instant Specification [0047]), Samad is considered to disclose an electrolyte-only electrochemical cell."
Regarding Claims 21-22, modified Samad discloses the limitations set forth above. 
Samad also discloses that electrolyte solution is made with substantially only mixing V2O5  or vanadium pentoxide, to provide all or substantially all the vanadium in 2O5  to 3M H2SO4 (page 118 lines 27-29) where sulfuric acid is defined as a strong acid in the instant Specification (instant Specification [0034]).

Regarding Claim 23, modified Samad discloses the limitations set forth above. 
Although Samad doses not specifically disclose that all the vanadium in the vanadium based electrolyte solution comes substantially from V2O5; and V2O3, each mixed with at least one strong acid, Samad exemplifies a solution of V(III) is mixed with a mixture of V2O5 powder added to H2SO4 (Samad page 122 lines 18-23) while also disclosing vanadium salts are dissolved in in an electrolyte wherefore such a salt being of a preferred V2O3 (page 16 lines 15-16 and 20-25) where V2O3  is implicitly a V 3.0 {V(III)} ion producing salt.  Such salts are exemplified as being mixed in H2SO4 (Samad page 16 lines 25-30) while the electrolyte is disclosed by Samad as being of an especially preferred H2SO4 (Samad page 15 line 17 and lines 23-28) wherefore the H2SO4 electrolyte provides vanadium ions of Vanadium 3.0 (Samad V(III) page 15 lines 29-30), the vanadium ions necessarily in solution. 
Samad is thus considered as suggesting the adding of V2O3 in H2SO4 solution with V2O5 in H2SO4 to provide all the vanadium in the vanadium based electrolyte solution sol as to come substantially from V2O5 and V2O3 while each having been mixed in a preferred electrolyte with H2SO4.
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have added a V3.0 solution provided by a preferred V2O3 salt in a preferred electrolyte H2SO4 solution with a mixture of V2O5 in H2SO4 as suggested by Samad, with a reasonable expectation of success.   

Regarding Claim 24 modified Samad discloses the limitations set forth above. 
Samad Figure 21 also additionally exemplifies that V2.0 and, or V3.0 {V(II) and, or V(III)} is made and returned to recycling tank after being processed from V2O5 (Top, horizontal stream of apparatus).  In the case where only V2.0 {V(II)} is formed, such a process being suggested when producing electricity in the battery as suggested by equations of pages 120-121, and 118; the V(V) or V 5.0 ions turn to V(II) or V2.0 ions—considered as substantially being of V(II) or V+2 ions when employing a reducing and, or, a hydrogen gas electrode as encompassed by the teachings (page 13 lines 22-28).   Figure 21 suggesting this is applicable to V2.0 and, or V3.0 {V(II) and, or V(III) ions; the reaction facilitated to V2.0 from V5.0 {V(II) from V(V)}  when reduced at the negative electrode (page 107, lines 15-16)—such reduction occurring by a reducing electrode (page 13 lines 22-28).  As such, the formation of V(II) solution or a solution of valence of 2 is formed—and formed substantially of V2.0 { V(II)} solution valence ions when made by the process of Figure 21 for V2.0 {V(II)}  ions.
As V or vanadium is of an ion produced and not a metal (valence of zero), the lowest valance of V(II) produced is considered as a lowest possible V 2.0 valance species. 

Regarding Claim 26, Samad discloses the limitations set forth above.
Although Samad discloses providing electrolyte to a flow redox cell (page 122 lines 25-27), Samad does not further disclose a method further comprising, prior to providing the electrolyte solution, identifying that the electrolyte solution contains the at least one impurity that the method removes to make the purified electrolyte solution.
On the other hand, Keshavarz teaches that prior to providing the electrolyte solution to a redox flow cell ([0026], [0029]), the at least one impurity to be removed to make the purified solution because filtering is indicated to remove non-soluble impurities (Keshavarz [0022]).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed a filter to remove a Keshavarz-taught identified non-soluble impurity prior to providing the subsequently purified electrolyte solution to a redox cell of Samad.  
Regarding Claim 28 Samad discloses the limitations set forth above. 
Samad further discloses the method involves preparation of electrolyte solutions and redox cells and batteries containing the electrolyte solutions (page 1 lines 1-13) and recirculating the electrolyte is indicated to be a flow electrolyte that produces 50mA.cm-2 to 300 mA.cm-2 and 2.3 volts (Samad page 122 lines 8-12).  As such, because the filter removal of impurities occurs prior to use as taught by Keshavarz (Keshavarz Figure 2 and  [0022], [0029]), the Keshavarz modified Samad purified electrolyte solution is used in a battery; and the method is performed prior to the purified electrolyte solution being installed into a battery.
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed the other impurity removed, Keshavarz non-soluble  filtered, purified electrolyte solution impurities used in a battery where the method is performed prior to the purified electrolyte solution being used in the battery prior to the purified electrolyte solution being installed into a cell, prior to the solution being used in the battery and then placed the electrolyte into the Samad battery.

Claims 9, 10, and 11 are rejected under 35 U.S.C. 103 as being obvious over Samad et al. (WO 95/12219) in view of Keshavarz et al. [Keshavarz] (US 2010/0143781) as applied to Claim 1 above, as evidenced by Dong et al. [Dong] (WO 2016/017393 published 04 February 2016; filed 01 August 2014, see English co-filed US 2017/0229728).
Regarding Claims 9, 10, 11: modified Samad discloses the limitations set forth above. 
Although Samad is does not disclose a desired valence is substantially 2.5, 3.5 or 4.5, the Samad electrolyte has been charged, and, has been discharged, the stored battery material is placed in concentrations shown in Samad’s 28 Figure 2, comprised of V(II), V(III); V(IV) and V(V).  When not fully charged, the ion states of the solution being a mixture of V(III),  V(IV) and V(II),  V(V) as evidenced by Dong’s Figure 1.  As such, the battery would be expected during operation from fully charged to fully discharged, or during recharging, to have a cell electrolyte ratio of the different species pairs based upon the state of charge as would be expected by one of ordinary skill in the art as evidenced by the arrows of Dong’s Figure 1.
Thus, although Samad does not disclose amounts of each ion valence material oxidation states. Upon either charging or discharging, eventually the pairs would be expected to have a 1 to 1 ratio of 2+ and 3+ ionic state ions  at some point during charging or discharging between fully discharged and charged battery states as evidenced by Dong’s Figure 1 as shown by the solid and dashed arrow lines.   
Therefore, a 1:1 correspondence of  V(II), V(III) and  V(IV), V(V);  and both V(III), V(IV) being respectively about substantially 50:50 of each pair member would be expected to be reached at about half charged battery—and such a state would be expected to corresponding to a 50:50 oxidation state of combined 2.0 and 3.0-- or  2.5, and a combined pair of 4.0 and 5.0 –or 4.5 and 4.0 and 3.0--3.5 during charge or discharged as more simply evidenced by Dong’s Figure 1 as would be expected by one of ordinary skill in the art. 
As such, it would be obvious to one of ordinary skill in the art to operate modified Samad’s battery and arrive at desired valences for electrolyte valance pairs with average valance states corresponding to 2.5, 3.5, or 4.5 as evidenced by Dong. 

Claim 25 is rejected under 35 U.S.C. 103 as being obvious over Samad et al. (WO 95/12219) in view of Keshavarz et al. [Keshavarz] (US 2010/0143781) as applied to Claims 1 and 17 above, in view of Kubata et al. (Kubata]  (US 2004/0191623).
Regarding Claim 25, modified Samad discloses the limitations set forth above.
Although Samad discloses filtering a vanadium compound (page 121-122 bridging paragraph), Samad does not disclose a method wherein the precipitate is in the form of particles having different sizes, and removing a desired portion of the precipitate includes removing particles having sizes larger than a predetermined size while also not specifically disclosing whether the removal of such particles is intentional. 
On the other hand, Kubata teaches removing contaminates from vanadium electrolytes with filter pore sizes of a predetermined size in the range of not greater than 
Filtering requires an intentional effort to remove the particles in order to suppress reduction of battery efficiencies and capacities. 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have included in the Samad method a method wherein the precipitate formed in an electrolyte in the form of particles having different sizes, and intentionally  removing a portion of the precipitate includes removing particles having sizes larger than a predetermined size as taught by Kubata so as to as to suppress reduction of a flow battery efficiencies and capacities as further taught by Kubata. 

Claim 27 is rejected under 35 U.S.C. 103 as being obvious over Samad et al. (WO 95/12219) in view of Keshavarz et al. [Keshavarz] (US 2010/0143781) as applied to Claim 1 above, in view of Feng et al. [Feng] (CN 101521292).
Regarding Claim 27, modified Samad discloses the limitations set forth above.
Samad does not disclose a method further comprising measuring valence of the electrolyte solution to determine whether or not the valence is at or below the precipitation valence so as to ensure the precipitation of the at least one impurity.
On the other hand, Feng discloses a method steps for preparing electrolyte for an all-vanadium redox flow battery entailing determining the valence state of the electrolyte and vanadium concentration ([Feng [0013]-[0015]) wherefore in Feng’s example 7, the oxidation and concentration determined are required to provide an oxidation state after letting the solution measured to stand to provide an impurity 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have added a measuring valence of the electrolyte solution to determine whether or not the valence is at or below the precipitation valence using Feng’s teaching to determine the precipitation valence of the electrolyte solution so as to ensure the precipitation of the at least one impurity in the modified Samad process. 

Claim 29 are rejected under 35 U.S.C. 103 as being obvious over Samad et al. (WO 95/12219) in view of Keshavarz et al. [Keshavarz] (US 2010/0143781) as applied to Claim 1 above, in further view of Dong et al. [Dong] (WO 2016/017393 published 04 February 2016; filed 01 August 2014, see English co-filed US 2017/0229728).
Regarding Claim 29 Samad discloses the limitations set forth above. 
Although Samad further discloses the method involves preparation of electrolyte solutions and redox cells and batteries containing the electrolyte solutions (page 1 lines 1-13), and although modified Samad provide a filtered electrolyte prior to putting the battery into surface in order to produce an electrolyte solution with undissolved solids (Keshavarz [0022]), Samad does not specifically disclose the method involves wherein: the purified electrolyte solution is installed in a redox flow battery prior to performing the method and the method is performed using the redox flow battery prior to placing the redox flow battery into service, and during service. 
On the other hand Dong teaches that the amount of arsenic in electrolyte solutions is 10 ppm or more (Dong [0055]) electrolyte for flow batteries is filtered with an chelating resin to remove other impurity elements as well as arsenic (Dong [0064]) wherefore silicon impurity is also filtered and thus a silicon filter is considered as being present in the battery as exemplified by operation of the RF flow battery Test Example (Dong [0073]-[0074]) wherefore the Dong filtering of the electrolyte solution to removed arsenic in the electrolyte solution provides a low arsenic in an electrolyte solution for use in a flow battery prior to installing the solution in the battery ([0063]-[0065]) wherefore doing so requires wherein: the purified electrolyte solution is installed in a redox flow battery and the method is performed prior to using the redox flow battery by placing the redox flow battery into service.
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed the Dong teaching of removing silicon impurity along with removing an arsenic impurity by using the Dong filtered, purified electrolyte solution prior to installing the Samad electrolyte solution in a redox flow battery so as to perform the Dong taught method prior to using the redox flow battery by placing the redox flow battery into service.
Response to Arguments
Applicant’s arguments, regarding 35 U.S.C. 103 rejections filed 09/09/2021 with respect to Samad in view of Sun have been fully considered and are persuasive.  35 U.S.C. 112(b) rejections for Claims 7-11, 25 and 30 have been withdrawn. 
The rejections of Claims 1-30 applying Samad in view of Sun have been withdrawn.  However, the new reference of Keshavarz et al. [Keshavarz] (US 
Applicant argues in regard to 35 U.S.C. 112(b) concerning desired portion or desired valence terms {regarding Claims 1—claims 25 and 30 are amended to remove the word “desired” in the term “desired portion”}, That the term desired for Claim 1 does not need to indicate any particular quantitative measure of the portion but rather the word “desired” in the term desired portion is present to indicate the removal is intentional and not merely consequential and unrecognized by anyone. 
In response, because the term “desired” does not indicate any particular quantitative measure of the portion, the term “desired” is a relative to a reader’s desired or personal preference or amount which is relative in its quantity as no instant Claim or Specification definition defines the amount of a “desired portion” and thus the desired portion amount is variable and unbounded in determining “how much” is within a desired amount as the amount desired is relative to an individual desired portion at a given time.  Further, the amount desired portion is not fixed at a specifically defined value and is subject to change.
In further regard to 35 U.S.C. 103 rejections as applied with the reference of Samad, Applicant argues {page 9 of 17}, that arguments regarding the reference of Samad are incorporated in the Response filed for the parent Application of 15/726858 on 15 October 2018 {instant Arguments page 9 of 17}.
In response, the incorporated arguments regarding the Samad reference from the parent Application are not applicable to the instant claims and as such, Applicant’s 
Applicant’s arguments regarding Sun (pages 9-16 of 17}, and Sun in combination with Samad {ibid.} and with either Dong, Conway, Kubata, or Feng, are moot as the Sun reference has been removed. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/AARON J GRESO/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722